Citation Nr: 0005034	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for allergies or 
sinusitis.

5.  Entitlement to service connection for duodenal ulcers.

6.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1995, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to headaches, residuals of a neck 
injury, pes planus, sinusitis/allergies, duodenal ulcers and 
a hernia.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Atlanta, 
Georgia, on July 16, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In an October 1998 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.





FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran's current hernia, duodenal ulcers, headaches or 
neck pain are related to his period of active service.

2.  There is no competent evidence of record establishing 
that the veteran currently has pes planus, sinusitis or 
allergies.


CONCLUSIONS OF LAW

The claims of entitlement to service connection for 
headaches, residuals of a neck injury, pes planus, sinusitis, 
allergies, duodenal ulcers, and a hernia, are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat nor does he assert 
that his in service treatment and complaints occurred in 
combat situations.  Therefore, this provision does not apply 
to him.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
headaches, residuals of a neck injury, pes planus, sinusitis, 
allergies, duodenal ulcers, and a hernia is not well 
grounded.  Although the RO did not specifically state that it 
denied the appellant's claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the appellant.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded. 

In the present case, the veteran testified in his July 1998 
hearing before a member of the Board and contended in 
statements of record that while in service he injured his 
neck in a 1952 motor vehicle accident (MVA), and that this 
accident triggered his ulcers, hernia, and headaches.  
However, service medical records are unavailable to 
corroborate these assertions because the National Personnel 
Records Center (NPRC) indicates that his service records were 
destroyed in a fire at NPRC in 1973.  The only service 
medical record available is the veteran's discharge 
examination report from May 1954.  The front of this report 
notes that the veteran had normal sinuses, head, neck, and 
scalp, normal feet and lower extremities, normal spine and 
upper extremities, normal abdomen and viscera, and was normal 
from a neurological standpoint.  In the notes on the back of 
the report, the examiner lists a number of medical complaints 
such as:  that the veteran has worn glasses for one year and 
his headaches have been less severe since then; that he has 
had blackouts all of his life; he was told at one time he had 
sinus trouble; he has occasional swollen and painful joints 
when playing football; he has frequent attacks of epigastric 
pain; he has flat feet; he has difficulty with nervousness 
and trouble sleeping and most of his other complaints are  
probably related to this last complaint.  

Although the Board recognizes that a heightened scrutiny is 
to be given to situations such as this one where the service 
medical records are unavailable through no fault of the 
veteran, O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), 
the record reveals that the veteran's claims are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  Even assuming the 
in service incurrence of the claimed disorders, the veteran 
has either not submitted any competent evidence establishing 
a current disorder with regard to his claims or has not 
presented medical evidence relating their date of onset or 
etiology to his period of active service.

Initially, the Board recognizes the veteran's due diligence 
in attempting to obtain copies of both his in service medical 
records and any post-service treatment records that may be 
available.  However, while the Board acknowledges these 
efforts, the fact remains that all conclusions must be based 
on the record as it stands before the Board.

1.  Entitlement to service connection for sinusitis, 
allergies and pes planus.

A review of the medical evidence of record, and the veteran's 
statements, reveals that there is no indication of post 
service treatment for sinusitis and pes planus.  In fact, a 
March 1995 VA examination report notes that his nose and 
sinuses were normal.  Furthermore, in his October 1996 notice 
of disagreement, the veteran stated that he did not have 
sinusitis, only allergies, which are not service connected.  
Despite the fact that in his December 1996 Substantive Appeal 
he asserts that his allergies were caused by malnutrition 
from his "faltering immune system produced by ulcers and 
inability to eat and digest food," and that medical records 
from the private sector would be available in 90 days with 
regard to his pes planus.  However, no private or post 
service records were submitted.  Accordingly, the record 
contains no medical evidence of treatment for allergies, 
sinusitis or pes planus other than the notations on the 
veteran's discharge examination report in May 1954. 

While the veteran may assert that his feet hurt, or that he 
has congestion, he is not competent to diagnose his 
conditions as pes planus, allergies, or sinusitis.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Thus, to the extent that the 
veteran may be attempting to establish a current disability 
through his own statements and testimony, he is not competent 
to do so.  Accordingly, absent current medical evidence of 
pes planus, sinusitis, or allergies, the veteran's claims of 
entitlement to service connection therefor are denied.

2.  Entitlement to service connection for headaches, 
residuals of a neck injury, duodenal ulcers, and a hernia.

As noted previously, the veteran contends through testimony 
and statements of record that his headaches, duodenal ulcers, 
hernia, and neck pain are the result of a neck injury 
sustained in a MVA occurring in 1952 while he was in service, 
and that he has been symptomatic since discharge, often self-
treating through diet and over the counter medications.  
Moreover, the record contains evidence of current treatment 
for neck pain, ulcers, headaches, and a hiatal hernia in 
outpatient treatment records from May 1994 to November 1998 
from the Birmingham, Alabama, and Waco, Texas, VA medical 
centers.  Specifically, with regard to his current disorders, 
the records include a July 1994 Upper GI series which 
indicated the presence of a hiatal hernia with inflammatory 
disease of the duodenum but no ulceration, and a March 1995 
VA examination report and outpatient treatment records 
diagnosing peptic ulcer disease.  Nonetheless, there is no 
competent evidence of record relating the veteran's current 
disorders to his period of active service or his averred 
continuing symptomatology.

a.  Neck pain and headaches.

The veteran avers continual headaches and neck pain since 
discharge, and he is competent to identify symptoms of pain 
in his head and neck; however, the first medical treatment 
records available is the March 1995 VA examination report, 
and there is no medical evidence relating the veteran's 
current neck pain and headaches to his period of active 
service or the MVA therein.  

The closest that the evidence comes to establishing this 
etiologic relationship is a statement in a January 1997 VA 
outpatient treatment record wherein the examiner notes that 
the veteran was brought in for treatment of neck pain and 
headaches "since 1952 status post a MVA."  The notation 
goes on to add that the veteran reports he has "had problems 
since then."  However, the diagnosis of chronic neck pain 
and headaches does not relate the complaints to the MVA, and 
the Board finds that this documentation is merely information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner and does not constitute 
competent medical evidence satisfying the requirement for 
medical etiology between the symptoms and/or the current 
disability and the veteran's period of active service.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

Consequently, while the veteran's assertions of an in-service 
injury to his neck is credible for well-groundedness 
purposes, and he is competent to assert pain, in the absence 
of competent medical evidence linking his symptoms to his 
asserted in service injury, his claims of entitlement to 
service connection for residuals of a neck injury and 
headaches are not well grounded.

b.  Entitlement to service connection for ulcers and a 
hernia.

With regard to the veteran's claim of entitlement to service 
connection for ulcers and a hernia, as with his other claims, 
there is no medical evidence of a nexus between his 
complaints in service and his current disability.  Aside from 
the recent treatment of these disorders, the record also 
contains copies of several clinical tests performed on the 
veteran in March 1970 at Crestwood Hospital in Huntsville, 
Alabama.  These 1970 records show that the veteran had a 
normal small bowel, but that his duodenal cap was deformed 
compatible with chronic ulcer disease.  His Upper GI Series 
showed a medium sized hiatal hernia, with scarring deformity 
of the duodenal cap secondary to old ulcer disease, although 
no ulcer was seen.  The examiner did note that it could be 
camouflaged.  While these records indicate an old ulcer 
disease, they do not indicate how old, and they were 
performed sixteen years after the veteran's discharge.  
Therefore, there is no way to determine the date of origin of 
the old ulcer disease without resort to speculation.  
Moreover, there is no intervening treatment from the 1970 
records to the 1994 treatment records, no scarring or ulcer 
shows up in the July 1994 Upper GI series, and no medical 
opinion is present relating the recent treatment to his 1970 
treatment.  Accordingly, this evidence does not establish a 
connection between his complaints in service and the medical 
evidence of record or the recent treatment for ulcers or a 
hernia.

As with his other disorders, the veteran maintains that his 
abdominal problems have been constant since his MVA in 
service, and that he has often self-treated with diet 
adjustments.  While he is competent to state he has pain, and 
report the continuity of his abdominal pain, he is not 
competent to diagnose this symptom as an ulcer or a hernia.  
Moreover, the veteran is not competent to relate his current 
symptoms of abdominal pain since discharge to his currently 
diagnosed peptic ulcer disease and hiatal hernia.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, to the extent that the veteran may be 
attempting to establish a current disability and nexus 
through his own statements and testimony, he is not competent 
to do so.  Accordingly, absent current medical evidence 
relating his abdominal pain to his current disorders, and 
relating his ulcer and hernia to service, the veteran's 
claims of entitlement to service connection therefor is 
denied.


ORDER

Entitlement to service connection for headaches, residuals of 
a neck injury, pes planus, sinusitis, allergies, duodenal 
ulcers, and a hernia is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

